Per curiam.
This disciplinary matter is before the Court on the Petition for Voluntary Suspension of License Pending Appeal of the Respondent, Alvin L. Kendall. The State Bar and the special master appointed by *167this Court to conduct an investigation recommend that the Court accept Kendall’s Petition. Kendall admits that his conviction on violations of 18 U.S.C. §§ 2232 (b) and 371 and 21 U.S.C. § 846, as felony convictions, constitute violations of Standard 66 (conviction of any felony or misdemeanor involving moral turpitude) of Bar Rule 4-102 (d). In September 1997, Kendall was indicted on charges of conspiring with members of a drug distribution organization to distribute cocaine in violation of 21 U.S.C. § 846 and of giving notice of pending federal law enforcement searches and seizures to one of the members of the drug distribution organization in violation of 18 U.S.C. §§ 2232 (b) and 371. Kendall subsequently was convicted of these violations.
Decided June 1, 1999.
William P. Smith III, General Counsel State Bar, E. Duane Cooper, Assistant General Counsel State Bar, for State Bar of Georgia.
Lawson & Thornton, George O. Lawson, for Kendall.
In his petition, Kendall waives all rights to any hearing provided by Bar Rule 4-106 (a) and (e), states that he will pursue an appeal of his conviction, and requests that this Court suspend him from the practice of law pending termination of his appeal as provided by Bar Rule 4-106 (f) (1). We have reviewed the record and agree with the State Bar and the special master that a suspension pending termination of Kendall’s appeal of his felony conviction is appropriate. Accordingly, Kendall is hereby suspended from the date of this opinion pending termination of his felony conviction appeal. He is reminded of his duties under Bar Rule 4-219 (c).

Suspension pending termination of appeal of felony conviction


All the Justices concur.